 

Exhibit 10.08

RESTRICTED STOCK UNIT AWARD AGREEMENT

Issued Pursuant to the Forrester Research, Inc. Amended and Restated Equity
Incentive Plan

 

[Date]

 

[Insert name and address of Participant]

 

Dear [name of Participant]:

 

The undersigned (the “Participant”) (i) acknowledges that (s)he has received an
award (the “Award”) of restricted stock units from Forrester Research, Inc. (the
“Company”) under the Forrester Research, Inc. Amended and Restated Equity
Incentive Plan (the “Plan”), subject to the terms set forth below in this
agreement (the “Agreement”) and (ii) agrees with the Company as follows:

 

1.Effective Date; Restricted Stock Unit Award.  This Agreement shall take effect
[Date], which is the date of grant of the Award (the “Grant Date”), provided the
Company receives this Agreement duly signed by the Participant by [Date].  The
Award gives the Participant the conditional right to receive, without payment
but subject to the conditions and limitations set forth in this Agreement and in
the Plan, xxxx shares of Stock (the “Shares”).  

 

Except as otherwise expressly provided herein, all terms used herein shall have
the same meaning as in the Plan.

 

2.Vesting.  This Award shall vest, [subject to satisfaction of the performance
conditions set forth in Appendix A], on [insert vesting date or schedule],
provided that the Participant on each such vesting date has been continuously
employed by the Company or a subsidiary of the Company since the date of this
Agreement.

 

3.Delivery of Shares.  Subject to Section 5 below, the Company shall, on or as
soon as reasonably practicable following each vesting date set forth in Section
2 above (but in no event later than March 15 of the year following the calendar
year of each such vesting date), effect delivery of the Shares with respect to
the vested portion of the Award to the Participant (or, in the event of the
Participant’s death after vesting of all or portion of the Award, to the person
to whom the Award has passed by will or the laws of descent and distribution). 

 

4.Dividends; Equity Interest.  The Award shall not be interpreted to bestow upon
the Participant any equity interest or ownership in the Company or any of its
subsidiaries prior to the date on which the Company delivers Shares to the
Participant.  The Participant is not entitled to vote any Shares by reason of
the granting of this Award or to receive or be credited with any dividends that
may be declared and payable on any Share prior to the payment date with respect
to such Share.  The Participant shall have the rights of a shareholder only as
to those Shares, if any, that are actually delivered under the Award.

 

 

--------------------------------------------------------------------------------

 

5.Certain Tax Matters. The Participant expressly acknowledges that because this
Award consists of an unfunded and unsecured promise by the Company to deliver
Shares in the future, subject to the terms hereof, it is not possible to make a
so-called “83(b) election” with respect to the Award.  The Company shall, and
the Participant expressly authorizes the Company to, satisfy the federal, state,
local, non-U.S. or other tax withholding obligations arising in connection with
the vesting of this Award or any portion thereof by having shares of Stock
withheld from the Shares deliverable to the Participant upon vesting of all or
any portion of the Award, up to the greatest number of whole shares with an
aggregate fair market value not exceeding the minimum required withholding
applicable to the amount so vesting.

 

6.Nontransferability.  Neither this Award nor any rights with respect thereto
may be sold, assigned, transferred, pledged or otherwise encumbered, except as
the administrator may otherwise determine.

 

7.Reservation of Shares.  The Company hereby agrees that at all times there
shall be reserved for issuance and/or delivery such number of Shares as shall be
required for issuance or delivery upon vesting of the Award.

 

8.Effect on Employment Rights.  Nothing contained herein shall be construed to
confer upon the Participant any right to be continued in the employ of the
Company or any of its subsidiaries, or derogate from the right of the Company or
any of its subsidiaries to retire, request the resignation of, or discharge the
Participant at any time, with or without cause, except as may be expressly
agreed otherwise between the Company and the Participant.  The rights of the
Participant are limited to those expressed herein and in the Plan and are not
enforceable against the Company or its subsidiaries or affiliates, except to the
extent set forth herein.

 

9.Exclusion from Pension and Incentive Computations.  By acceptance of the grant
of the Award, the Participant hereby agrees that any income realized upon the
vesting of the Award, or upon the disposition of the Shares delivered upon
vesting, is special incentive compensation and will not be taken into account as
“wages,” “salary,” or “compensation” in determining the amount of any payment
under any pension, retirement, incentive, profit-sharing, bonus, or deferred
compensation plan of the Company or its subsidiaries.

 

10.Legal Requirements.  Without limiting the generality of Section 8 of the
Plan, the Company may postpone the issuance and delivery of Shares after vesting
of the Award until (a) the admission of such Shares to listing on any stock
exchange or exchanges on which Shares of the Company of the same classes are
then listed and (b) the completion of such registration or other qualification
of such Shares under any state or federal law, rule or regulation as the Company
shall determine to be necessary or advisable. 

 

11.Amendment.  The Compensation Committee may, with the consent of the
Participant in the case of an amendment that adversely affects the Participant's
rights under the Award, at any time or from time to time, amend the terms and
conditions of the Award. No amendment of any provision of this Agreement shall
be valid unless the same shall be in writing.

 

 

--------------------------------------------------------------------------------

 

12.Notices.  Any notice which either party hereto may be required or permitted
to give to the other shall be in writing, and may be delivered personally or by
mail, postage prepaid, addressed as follows:  to the Company, at its office at
60 Acorn Park Drive, Cambridge, Massachusetts 02140, or at such other address as
the Company by notice to the Participant may designate in writing from time to
time; to the Participant, at the address shown below his signature on this
Agreement, or at such other address as the Participant by notice to the Company
may designate in writing from time to time.  Notices shall be effective upon
receipt.

 

13.Personal Data.  Participant agrees, understands and acknowledges that by
signing this Agreement, Participant has given his/her voluntary and explicit
consent to the Company to process personal data and/or sensitive personal data
concerning the Participant, including but not limited to the information
provided in this Agreement and any changes thereto, other necessary or
appropriate personal and financial data relating to Participant and
Participant’s Award, participation in the Plan, and the Shares acquired upon
vesting of the Award.  Participant also hereby gives his or her explicit and
voluntary consent to the Company to transfer any such personal data and/or
sensitive personal data or information outside the country or jurisdiction in
which the Participant works or is employed in order for the Company to fulfill
its obligations under this Award and the Plan.  Participant acknowledges that
the Company and any subsidiary may make such personal data available to one or
more third parties selected by the Company or the Administrator who provide
services to the Company relating to the Award and the Plan.  Participant hereby
acknowledges that he or she has been informed of his or her right of access to
his or her personal data by contacting his or her employee experience
representative.  Participant understands and acknowledges that the transfer of
the personal data is important to the administration of the Award and the Plan
and that failure to consent to the transmission of such data may limit his or
her participation in the Plan.

 

14.Incorporation of Plan; Interpretation.  The Award and this Agreement are
issued pursuant to and are subject to all of the terms and conditions of the
Plan, the terms, conditions, and definitions of which are hereby incorporated as
though set forth at length, and the receipt of a copy of which the Participant
hereby acknowledges by his signature below.  A determination of the Committee as
to any questions which may arise with respect to the interpretation of the
provisions of this Award and of the Plan shall be final.  The Committee may
authorize and establish such rules, regulations, and revisions thereof not
inconsistent with the provisions of the Plan, as it may deem advisable.

 

 

IN WITNESS WHEREOF, the parties have signed this Agreement as of the date first
above written.

 

 

Forrester Research, Inc.

 

By:

 

 

 

 

Participant

 

 

Name of Participant:

 

 

Date:

 

 

 

 

 

 

 

 